Citation Nr: 1032409	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 1971 rating decision that assigned a combined 50 percent 
disability rating for disabilities of the left lower extremity.

2.  Entitlement to a disability rating in excess of 80 percent 
for residuals of shrapnel wounds of the left lower extremity 
with sciatic nerve palsy. 

3.  Entitlement to a disability rating in excess of 50 percent 
for vascular injury of the left lower extremity with arterial 
insufficiency.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to December 
1969.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from December 2005 and April 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In May 2007, the Veteran requested a hearing before the Board, 
and a hearing was scheduled in December 2009.  In a November 
2009 letter, the Veteran withdrew his request for a hearing.  
Accordingly, his request for a hearing is considered withdrawn.  
38 C.F.R. § 20.702(e) (2009).

The case was previously before the Board in January 2010, and 
was remanded for additional development.  It has returned to 
the Board for appellate review.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

As noted above, the claim was previously before the Board in 
January 2010 and was remanded for further development.  
Unfortunately, another remand is required.  

The Veteran is seeking increased ratings for disabilities of 
his left lower extremity, including sciatic nerve palsy and 
other residuals of a gunshot wound currently rated at 80 
percent disabling, and femoral artery disability currently 
rated at 50 percent.  The record reflects that he received a 
shrapnel wound to his left leg in service.  Upon separation, he 
was awarded a temporary total rating for his disabilities until 
August 1971.  Thereafter, a 40 percent rating was assigned for 
peroneal nerve palsy with foot drop and multiple scars of the 
left knee, and a separate 20 percent rating was assigned for 
damage to the left thigh muscle, resulting in a 50 percent 
combined rating.  In December 2004, the Veteran filed a claim 
for an increased rating for his left leg disabilities.  In a 
December 2005 rating decision, the RO closed out the separate 
ratings for nerve palsy and muscle damage and assigned a single 
80 percent rating for left lower extremity impairments.  In an 
April 2007 rating decision, service connection was granted for 
injury to the superficial femoral artery and vein, status post 
graft, with arterial insufficiency.  A 50 percent evaluation 
was assigned, effective from August 1971, and the Veteran has 
appealed the rating.

In the prior remand, the Board noted that the Veteran and his 
attorney had raised the issue of whether there was clear and 
unmistakable error (CUE) in the 1971 decision that reduced his 
temporary 100 percent rating, which had not been adjudicated.  
On remand, the RO was instructed to adjudicate the issue of 
CUE, but it did not do so.  The matter was briefly discussed in 
the May 2010 supplemental statement of the case instead of a 
rating decision, and the appellant was not provided notice of 
his appellate rights.  VA regulation provides that, in no case 
will a supplemental statement of the case be used to announce 
decisions by the agency of original jurisdiction on issues not 
previously addressed in the statement of the case.  38 C.F.R. § 
19.31(2009).  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board finds that the issue of CUE in the 1971 
rating decision has not been properly adjudicated.  Therefore, 
the appeal is again being remanded to comply with the Board's 
instructions.  Because the outcome of the increased rating 
claims could impact the CUE issue, consideration of these 
claims is again deferred until the question of CUE is resolved.  

In addition, the Board observes that the RO informed the 
Veteran in April 2007 of the provisions of 38 C.F.R. § 4.68, 
which direct that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at the 
elective level, were the amputation to be performed.  The RO 
went on to say that "current VA directives are that 38 C.F.R. 
§ 4.68 does not apply to vascular disabilities."  A separate 
rating was then assigned for a vascular disability in the 
Veteran's left lower extremity, which is now on appeal.  In any 
future action on this claim, the RO is requested to identify 
the source for its understanding that 38 C.F.R. § 4.68 is 
inapplicable to vascular disabilities.

Accordingly, the case is REMANDED for the following actions:

1.	The issue of clear and unmistakable error 
in the May 1971 rating decision that 
decreased the Veteran's benefits to a 
combined 50 percent for his left lower 
extremity disabilities must be adjudicated 
in a rating decision.  If the claim is 
denied, the Veteran should be notified of 
his appellate rights and provided an 
opportunity to respond.  

The appellant and his attorney are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be perfected.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


